Title: To Thomas Jefferson from G. K. van Hogendorp, 9 May 1784
From: Hogendorp, G. K. van
To: Jefferson, Thomas



Dear Sir
Philadelphia. May 9. 1784.

After a week’s stay at Philadelphia without receiving from You those papers, which at my departure I begged You to send to Mr. van Berkel, I grow a little concerned about the matter, and the more so because I intend leaving town to morrow, in order to take a ride through the Yerseys and up the North River, during which time I shall continue to feel a kind of anxiety very natural to me who undertook this journey for the Sake of instruction, and who should bear with much regret the loss of my observations on it.
Perhaps You misunderstood my wish to have these papers here in the beginning of May. Perhaps You rather chuse to deliver them Yourself to me. Perhaps You have not yet found a favourable opportunity. What ever may be your reason, however, I intreat You to send me some words at New York, to the care of Mr. Sam. Broome. If You still have the papers be so kind as to send them at the same time. But in every case do not be offended either of my impatience, or anxiety. I am accustomed to speak freely to You, and not to frame the expression of my feelings agreeable to the character of him whom I address. As long as You permit me this our correspondance will be interesting to both.
I am constant to my plan, as I did communicate it to You. My stay at N. York will be short. I’ll come back there in order to embark, and before I do so You will have letters from me with an address to Holland. Happy should I be to find my papers with some lines from You before I leave America, and still more to see You again at Philadelphia.
Your most obedient servt,

G K van Hogendorp

